EXHIBIT 10.25

 

SLM Corporation Incentive Plan
Performance Stock Term Sheet
“Core” Net Income Target

 

Pursuant to the terms and conditions of the SLM Corporation Incentive Plan
(“IP”), the Compensation and Personnel Committee (the “Committee”) hereby grants
to            (the “Recipient”)                shares of common stock of SLM
Corporation (“Performance Stock”) on January 26, 2006 (“Grant Date”) subject to
the following terms and conditions:

 

•                  The Performance Stock shall vest upon the attainment of
“core” net income targets as set forth in each of the Corporation’s annual
business plans for 2006, 2007 and 2008.  A target amount of 25 percent of the
Performance Stock shall vest upon the achievement of the 2006 “core” net income
target; a target amount of 25 percent of the Performance Stock shall vest upon
the achievement of the 2007 “core” net income target and a target amount of 50
percent of the Performance Stock shall vest upon achievement of the 2008 “core”
net income target.  To the extent the “core” net income target is under- or
over-achieved in any year, the target number of shares of Performance Stock that
may vest in that year shall be interpolated on a straight-line basis.  For
example, if 90 percent of the 2006 “core” net income target is achieved, 90
percent of 25 percent of the Performance Stock shall vest.  Examples of various
vesting scenarios are attached for illustration purposes.

 

•                  Any shares of Performance Stock that remain unvested upon the
Scheduled Vesting Date for the 2008 “core” net income target, as defined below,
shall be forfeited.

 

•                  The Scheduled Vesting Date for the Performance Stock tied to
the achievement of the 2006 “core” net income target shall be the later of the
first anniversary of the Grant Date and the date the Compensation and Personnel
Committee certifies to the achievement of this target; the Scheduled Vesting
Date for the Performance Stock tied to achievement of the 2007 “core” net income
target shall be the later of the second anniversary of the Grant Date and the
date the Compensation and Personnel Committee certifies to the achievement of
this target; and the Scheduled Vesting Date for the Performance Stock tied to
the achievement of the 2008 “core” net income target shall be the later of the
third anniversary of the Grant Date and the date the Compensation and Personnel
Committee certifies to the achievement of this target.

 

•                  Except as provided below, if the Recipient ceases to be an
employee of the Corporation (or one of its subsidiaries) for any reason, he/she
shall forfeit any shares of Performance Stock that have not vested as of the
date of such termination of employment.

 

•                  Unless previously vested pursuant to the foregoing
provisions, the Performance Stock will vest upon Involuntary Termination due to
Job Abolishment/Layoff, Death, Disability or Change in Control, all as those
terms are defined in the IP and subject to the provisions of the IP.  All shares
of Performance Stock, whether vested or unvested, shall be forfeited upon
termination of employment due to Misconduct, as defined in the IP.

 

•                  The Recipient of the Performance Stock shall transfer a
sufficient number of shares of the Corporation’s stock to satisfy the income and
employment tax withholding requirements that accrue upon the Performance Stock
becoming vested and transferable, and the Compensation and Personnel Committee
hereby approves the transfer of such shares to the Corporation for purposes of
SEC Rule 16b-3.

 

•                  Dividends declared on unvested shares of Performance Stock
will be paid to the Recipient as additional compensation and are taxed as
ordinary income.  Dividends declared on vested shares of Performance Stock will
be paid to the holder and taxed as dividend income.

 

•                  Solely for the purpose of complying with section 162(m) of
the Internal Revenue Code, the pre-established performance goals for vesting of
each tranche of Performance Stock shall be the achievement of “Core” net income
for 2006, 2007 and 2008, as applicable (the “162(m) performance goals”).  The
Committee has discretion to reduce the number of shares of Performance Stock
vesting upon the achievement of each 162(m) performance goal.

 

--------------------------------------------------------------------------------